Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of this 6th day
of February, 2003 by and between Textron Inc. (the "Company"), a Delaware
corporation having its principal office at 40 Westminster Street, Providence,
Rhode Island 02903 and Steven R. Loranger residing at 8102 North 53rd Place,
Paradise Valley, Arizona 85253 (the "Executive").

W I T N E S S E T H

:



WHEREAS, the Company desires to employ the Executive and the Executive is
willing to be employed by the Company; and

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of such employment,

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the adequacy and receipt of which is acknowledged, the
parties hereto agree as follows:

1. Term of Employment

The Company hereby agrees to employ the Executive and the Executive hereby
accepts employment, in accordance with the terms and conditions set forth
herein, for a term (the "Employment Term") commencing on the date hereof (the
"Effective Date") and terminating, unless otherwise terminated earlier in
accordance with Section 5 hereof, on the third anniversary of the Effective Date
(the "Original Employment Term"), provided that the Employment Term shall be
automatically extended, subject to earlier termination as provided in Section 5
hereof, for successive additional one (1) year periods (the "Additional Terms"),
unless, at least ninety (90) days prior to the end of the Original Employment
Term or the then Additional Term, the Company or the Executive has notified the
other in writing that the Employment Term shall terminate at the end of the then
current term.

2. Position and Responsibilities

During the Employment Term, the Executive shall serve as the Executive Vice
President and Chief Operating Officer of the Company or in such higher capacity
as agreed by the Company and the Executive. The Executive shall also serve as a
member of the Management Committee (or any equivalent committee or group as may
replace the Management Committee from time to time) and the Transformation
Leadership Team or any successor body thereto ("TLT"). The Executive shall
report exclusively to the Chief Executive Officer and the Board of Directors of
the Company (the "Board"). The Executive shall, to the extent appointed or
elected, serve on the Board as a director and as a member of any committee of
the Board, in each case, without additional compensation. The Executive shall,
to the extent appointed or elected, serve as a director or as a member of any
committee of the board (or the equivalent bodies in a non-corporate subsidiary
or affiliate) of any of the Company's subsidiaries or affiliates and as an
officer or employee (in a capacity commensurate with his position with the
Company) of any such subsidiaries or affiliates, in all cases without additional
compensation or benefits, and any compensation paid to the Executive, or
benefits provided to the Executive, in such capacities shall be a credit with
regard to the amounts due hereunder from the Company. The Executive shall have
duties, authorities and responsibilities generally commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, subject to the By-laws and organizational structure of the
Company. The Executive shall devote substantially all of his business time,
attention and energies to the performance of his duties hereunder, provided the
foregoing will not prevent the Executive from participating in charitable,
community or industry affairs, from managing his and his family's personal
passive investments, and (with the consent of the Chief Executive Officer or the
Organization and Compensation Committee (or its successor) of the Board (the
"O&C Committee"), which consent will not be unreasonably withheld, conditioned
or delayed) serving on the board of directors of other companies, provided in
each case that these activities do not materially interfere with the performance
of his duties hereunder or create a potential business conflict or the
appearance thereof. The Executive may retain any compensation or benefits
received as a result of service as a director of any entity that is not related
to, affiliated with, or in a business relationship with the Company, provided
that the Company has provided its prior consent to such service in accordance
with this Section 2.

3. Compensation and Benefits

During the Employment Term, the Company shall pay and provide the Executive the
following:

> 3.1 Base Salary

. The Company shall pay the Executive an initial annualized base salary (the
"Base Salary") at a rate of $650,000.00. Base Salary shall be paid to the
Executive in accordance with the Company's normal payroll practices for
executives. Base Salary shall be reviewed at least annually by the O&C Committee
(or as otherwise designated by the Board) to ascertain whether, in the judgment
of the reviewing committee, such Base Salary should be increased. If so
increased, Base Salary shall not be thereafter decreased and shall thereafter,
as increased, be the Base Salary hereunder.



3.2 Sign-Up Payment and Annual Bonus.

> 

(a) Sign-Up Payment.     Executive shall receive as a "sign-up payment," within
ten (10) days following the Effective Date, $450,000, payable $225,000 in cash
and $225,000 as deferred compensation recorded on behalf of the Executive in the
Moody's Account of the Textron Deferred Income Plans.

(b) Annual Incentive Compensation Bonus.     The Company shall provide the
Executive with the opportunity to earn an annual cash bonus under the Company's
current annual incentive compensation plan for executives or a replacement plan
therefor at a level commensurate with his position, provided, however that the
minimum annual target award payable upon the achievement of reasonably
attainable objective performance goals shall be at least 65% of Base Salary,
with a maximum payment of two hundred percent (200%) of Executive's target. The
Executive's participation in the annual incentive compensation bonus plan shall
commence as of January 1, 2003.

3.3 Long-Term Incentives

. The Company shall provide the Executive the opportunity to earn long-term
incentive awards under the current equity and cash based plans and programs or
replacements therefor on a basis no less favorable to the Executive than awards
to other senior executive officers, including the following awards:



> (a) Options. On the Effective Date the Company shall grant the Executive stock
> options under the Textron Long-Term Incentive Plan (the "Long-Term Incentive
> Plan") to purchase one hundred fifty thousand (150,000) shares of the
> Company's common stock (the "Company Stock") at an exercise price per share
> equal to the fair market value per share of the Company Stock at the time of
> grant (the "Initial Stock Options"). Initial Stock Options for 75,000 shares
> of Company Stock shall be considered to be a special hiring grant; the balance
> of the Initial Stock Options shall be considered as a grant pursuant to the
> normal procedures of the Long Term Incentive Plan. In addition to the grant of
> the Initial Stock Options, on January 2, 2003, the Company shall grant the
> Executive additional stock options under the Long-Term Incentive Plan to
> purchase ninety thousand (90,000) shares of Company Stock at an exercise price
> per share equal to the fair market value of the Company Stock at the date of
> such grant (such stock options, together with the Initial Stock Options, the
> "Stock Options"). Fifty percent (50%) of all Stock Options shall vest on the
> one year anniversary of their respective date of grant, and the remainder
> shall vest on the second anniversary of their respective date of grant,
> provided in each case the Executive is then employed by the Company. The Stock
> Options shall terminate on the tenth anniversary of their respective date of
> grant. The Stock Options will be granted pursuant to Non-Qualified Stock
> Option Award Agreements or Incentive Stock Option Award Agreements, as
> applicable, and in each case shall be in all respects subject to the
> provisions of such agreements and the Company's Long-Term Incentive Plan
> except as otherwise expressly provided for herein.
> 
> (b) Performance Share Units. The Company shall grant the Executive performance
> share units ("PSUs") under the Company's Long-Term Incentive Plan as follows:
> fifteen thousand (15,000) PSUs for a one (1) year award period ending December
> 31, 2003; twenty thousand (20,000) PSUs for a two (2) year award period ending
> December 31, 2004; and twenty-five thousand (25,000) PSUs for a three (3) year
> award period ending December 31, 2005. Each award period shall commence as of
> January 1, 2003.
> 
> (c) Restricted Stock Units. The Executive shall be entitled to receive
> restricted stock equivalents ("RSUs") as set forth in the "Restricted Stock
> Equivalent Awards, November 1, 2002" attached hereto as Exhibit B.

3.4 Employee Benefits.

> (a) The Executive shall, to the extent eligible, be entitled to participate at
> a level commensurate with his position in all employee benefit welfare and
> retirement plans and programs, as well as equity plans, generally provided by
> the Company to its senior executives in accordance with the terms thereof as
> in effect from time to time. Such plans and programs currently include the
> Textron Key Executive Benefits Program, including the Deferred Income Plan,
> the Supplemental Benefits Plan (the "SBP"), the Survivor Benefit Plan, an
> executive automobile, club membership and financial planning and tax
> preparation, an annual physical, the Company's savings and pension plan and
> medical and life insurance.
> 
> (b) The Executive shall also participate in the Supplemental Retirement Plan
> for Textron, Inc. Key Executives (the "SERP") pursuant to which he shall be
> entitled to receive a single life annuity upon his retirement from the Company
> at or after his reaching age sixty-five (65) equal to fifty percent (50%) of
> his highest consecutive five (5) year average compensation. A reduced benefit
> is available if the Executive retires from the Company at or after age sixty
> (60) and prior to age 65. The cash value of the PSUs actually paid or deferred
> under the Long-Term Incentive Plan shall be treated as compensation in the
> year paid (or the year in which PSUs would have been paid but for the
> deferral) for purposes of calculating the Executive's SERP benefit. The SERP
> benefit shall be reduced by any amounts payable to Executive under any other
> Company or prior employer defined benefit pension arrangement.
> 
> (c) The Executive shall be entitled to receive a special pension arrangement
> in the event of his retirement from the Company prior to his reaching the age
> of 60. In such event, instead of the Company's calculating the Executive's
> pension in accordance with the provisions of the Company's otherwise
> applicable pension plan, the Company instead shall calculate the Executive's
> pension in accordance with the applicable pension plans at the Executive's
> former employer Honeywell International Inc. ("Honeywell"), provided, however,
> that instead of using the Executive's applicable compensation as paid to him
> by Honeywell prior to his departure in such calculation, the Company (i) shall
> substitute therefor the applicable compensation paid to him by the Company
> (excluding therefrom the cash value of any PSUs paid or deferred to or on
> behalf of the Executive pursuant to the Company's Long-Term Incentive Plan),
> and (ii) shall combine the Executive's years of service at both Honeywell and
> the Company. The Executive may elect to commence the payment of the special
> pension benefits under this paragraph at any time on or after the earliest
> date on which he could elect to receive payment of pension benefits from
> Honeywell (assuming he had continued in the employ of Honeywell) and in any
> form permitted under the Honeywell pension plans, adjusted in each case for
> early commencement or alternative payment forms in accordance with the factors
> that would be applicable under the Honeywell plans if the Executive had
> continued in the employ of Honeywell. The Company shall then pay to the
> Executive as a monthly pension benefit the difference between (A) the results
> of such calculation and (B) and amount equal to the monthly pension benefit
> that the Executive is entitled to receive from Honeywell based on his years of
> service at Honeywell through the date of his departure therefrom.

3.5 Vacation. The Executive shall be entitled to paid vacation in accordance
with the standard written policies of the Company with regard to vacations of
executives, but in no event less than four (4) weeks per calendar year.

3.6 Perquisites

. The Company shall provide to the Executive, at the Company's cost, all
perquisites to which other senior executives of the Company are generally
entitled to receive and such other perquisites that are suitable to the
character of the Executive's position with the Company and adequate for the
performance of his duties hereunder. To the extent legally permissible, the
Company shall not treat such amounts as income to the Executive.



3.7 Relocation

.     The Company shall purchase, or cause to be purchased, the Executive's
principal residence at its fair market value, shall reimburse the Executive for
all reasonable costs of relocation, including expenses incurred with respect to
the home purchase and moving expenses (including expenses of moving furniture
from his second home at any time prior to the first anniversary of the Effective
Date) and shall provide a gross-up payment equal to the taxes incurred by the
Executive on such reimbursement and payment.



3.8 Right to Change Plans

. The Company shall not be obligated by reason of this Section 3 to institute,
maintain, or refrain from changing, amending, or discontinuing any benefit plan,
program, or perquisite, so long as such changes are similarly applicable to
senior executive employees generally; provided, however, that no such change
shall impair any award made to the Executive prior to the date such change is
adopted by the Company or reduce the pension benefits to which the Executive is
entitled under Section 3.4(b) and (c) above.



4. Expenses

Upon submission of appropriate documentation, in accordance with its policies in
effect from time to time, the Company shall pay, or reimburse, the Executive for
all ordinary and necessary expenses, in a reasonable amount, that the Executive
incurs in performing his duties under this Agreement, including travel,
entertainment, professional dues and subscriptions, and all dues, fees, and
expenses associated with membership in various professional, business, and civic
associations and societies in which the Executive participates in accordance
with the Company's policies in effect from time to time.

5. Termination of Employment

The Executive's employment with the Company (including but not limited to any
subsidiary or affiliate or the Company) and the Employment Term shall terminate
upon the occurrence of the first of the following events:

> > (a) Automatically on the date of the Executive's death.
> > 
> > (b) Upon thirty (30) days written notice by the Company to the Executive of
> > a termination due to Disability, provided such notice is delivered during
> > the period of Disability. The term "Disability" shall mean, for purposes of
> > this Agreement, the inability of the Executive, due to injury, illness,
> > disease or bodily or mental infirmity, to engage in the performance of his
> > material duties of employment with the Company as contemplated by Section 2
> > herein for a period of more than one hundred eighty (180) consecutive days
> > or for a period that is reasonably expected to exist for a period of more
> > than one hundred eighty (180) consecutive days, provided that interim
> > returns to work of less than ten (10) consecutive business days in duration
> > shall not be deemed to interfere with a determination of consecutive absent
> > days if the reason for absence before and after the interim return are the
> > same. The existence or non-existence of a Disability shall be determined by
> > a physician agreed upon in good faith by the Executive (or his
> > representatives) and the Company. It is expressly understood that the
> > Disability of the Executive for a period of one hundred eighty (180)
> > consecutive days or less shall not constitute a failure by him to perform
> > his duties hereunder and shall not be deemed a breach or default and the
> > Executive shall receive full compensation for any such period of Disability
> > or for any other temporary illness or incapacity during the term of this
> > Agreement.
> > 
> > (c) Immediately upon written notice by the Company to the Executive of a
> > termination due to his retirement at or after the Executive's attainment of
> > age sixty-five (65).
> > 
> > (d) Immediately upon written notice by the Company to the Executive of a
> > termination for Cause, provided such notice is given within ninety (90) days
> > after the discovery by the Board or the Chief Executive Officer of the Cause
> > event and has been approved by two-thirds of the members of the Board at a
> > meeting at which the Executive and his counsel had the right to appear and
> > address such meeting after receiving at least five (5) business days written
> > notice of the meeting and reasonable detail of the facts and circumstances
> > claimed to provide a basis for such termination. The term "Cause" shall
> > mean, for purposes of this Agreement: (i) an act or acts of willful
> > misrepresentation, fraud or willful dishonesty (other than good faith
> > expense account disputes) by the Executive that in any case is intended to
> > result in his or another person or entity's substantial personal enrichment
> > at the expense of the Company; (ii) any willful misconduct by the Executive
> > with regard to the Company, its business, assets or employees that has, or
> > was intended to have, a material adverse impact (economic or otherwise) on
> > the Company; (iii) any material, willful and knowing violation by the
> > Executive of (x) the Company's Business Conduct Guidelines, or (y) any of
> > his fiduciary duties to the Company that in either case has, or was intended
> > to have, a material adverse impact (economic or otherwise) on the Company;
> > (iv) the willful or reckless behavior of the Executive with regard to a
> > matter of a material nature that has a material adverse impact (economic or
> > otherwise) on the Company; (v) the Executive's willful failure to attempt to
> > perform his duties under Section 2 hereof or his willful failure to attempt
> > to follow the legal written direction of the Board, that in either case is
> > not remedied within ten (10) days after receipt by the Executive of a
> > written notice from the Company specifying the details thereof; (vi) the
> > Executive's conviction of, or pleading nolo contendere or guilty to, a
> > felony (other than (x) a traffic infraction or (y) vicarious liability
> > solely as a result of his position, provided that, with respect to such
> > vicarious liability, the Executive did not have actual knowledge of the
> > actions or inactions creating the violation of the law or the Executive
> > relied in good faith on the advice of counsel with regard to the legality of
> > such action or inaction (or the advice of other specifically qualified
> > professionals as to the appropriate or proper action or inaction to take
> > with regard to matters that are not matters of legal interpretation)); or
> > (vii) any other material breach by the Executive of this Agreement that is
> > not cured by the Executive within twenty (20) days after receipt by the
> > Executive of a written notice from the Company of such breach specifying the
> > details thereof. No action or inaction shall be deemed willful if not
> > demonstrably willful or if taken or not taken by the Executive in good faith
> > as not being adverse to the best interests of the Company. Reference in this
> > paragraph (d) to the Company shall also include direct and indirect
> > subsidiaries of the Company, and materiality and material adverse impact
> > shall be measured based on the action or inaction and the impact upon, and
> > not the size of, the Company taken as a whole, provided that after a Change
> > in Control, the size of the Company, taken as a whole, shall be a relevant
> > factor in determining materiality and material adverse impact.
> > 
> > (e) Upon written notice by the Company to the Executive of an involuntary
> > termination without Cause. A notice by the Company of non-renewal of the
> > Employment Term pursuant to Section 1 above shall be deemed an involuntary
> > termination of the Executive by the Company without Cause as of the end of
> > the Employment Term, but the Executive may terminate at any time after the
> > receipt of such notice and shall be treated as if he was terminated without
> > Cause as of such date.
> > 
> > (f) Upon twenty (20) days written notice by the Executive to the Company of
> > a termination for Good Reason (which notice sets forth in reasonable detail
> > the facts and circumstances claimed to provide a basis for such termination)
> > unless the Good Reason event is cured within such twenty (20) day period.
> > The term "Good Reason" shall mean, for purposes of this Agreement, without
> > the Executive's express written consent, the occurrence of any one or more
> > of the following: (i) the assignment to the Executive (other than
> > temporarily while Disabled or otherwise incapacitated) of duties materially
> > inconsistent with the Executive's then authority, duties, responsibilities,
> > and status (including offices, titles, and reporting requirements), or any
> > material reduction in the Executive's then title, position (including
> > membership on the Management Committee, the TLT or the equivalent of either)
> > or reporting lines or a material reduction (other than temporarily while
> > Disabled or otherwise incapacitated) in his then status, authority, duties
> > or responsibilities (or, should the Company be reorganized such that it
> > becomes a subsidiary or controlled party of any other entity, the
> > Executive's not holding authority, duties, responsibilities, status,
> > offices, titles or reporting lines in such parent or controlling party at
> > least commensurate with those held by him at the Company immediately prior
> > to such reorganization) or, if then a director of the Company, failure to be
> > nominated or reelected as a director of the Company or removal as such;
> > provided, however, that it is not intended hereby that any incidental
> > reallocation or reassignment of personnel or minor changes in the areas
> > reporting to the Executive (so long as such changes are not core functions
> > of Executive's responsibilities) shall constitute Good Reason for the
> > Executive's resignation unless the cumulative result of such actions is to
> > so modify the Executive's role so as to make it materially different from
> > such role immediately prior to such actions; (ii) relocation of (A) the
> > Executive from the principal office of the Company (excluding reasonable
> > travel on the Company's business to an extent substantially consistent with
> > the Executive's business obligations) or (B) the principal office of the
> > Company to a location that is at least fifty (50) miles from the Company's
> > current headquarters, provided, however, in the case of clause (B), if the
> > Executive at the time of such relocation is not located at the Company's
> > principal office, such relocation provision shall apply based on his then
> > location but shall not cover a relocation to the principal office prior to a
> > Change in Control; (iii) a reduction by the Company in the Executive's Base
> > Salary; (iv) a reduction in the Executive's aggregate level of participation
> > in any of the Company's short or long-term incentive compensation plans, or
> > employee benefit or retirement plans, policies, practices, or arrangements
> > in which the Executive participated as of the Effective Date, or, after a
> > Change in Control, participated immediately prior to the Change in Control,
> > that in either case has a disproportionate adverse aggregate impact on the
> > Executive as compared to other similarly situated Company executives; (v)
> > the failure of the Company to obtain and deliver to the Executive a
> > satisfactory written agreement from any successor to the Company to assume
> > and agree to perform this Agreement; or (vi) any other material breach by
> > the Company of this Agreement.
> > 
> > (g) Upon written notice by the Executive to the Company of the Executive's
> > voluntary termination of employment without Good Reason (which the Company
> > may, in its sole discretion, make effective earlier than any termination
> > date indicated in the Executive's notice). A notice by the Executive of
> > non-renewal of the Employment Term pursuant to Section 1 above shall be
> > deemed a voluntary termination by the Executive without Good Reason as of
> > the end of the Employment Term.

6. Consequences of a Termination of Employment

> > 6.1 Termination Due to Death or Retirement.

If the Employment Term ends on account of the Executive's termination due to
death pursuant to Section 5(a) above or retirement pursuant to Section 5(c)
above, the Executive (or the Executive's surviving spouse, or other beneficiary
as so designated by the Executive during his lifetime, or to the Executive's
estate, as appropriate) shall be entitled, in lieu of any other payments or
benefits, to (i) payment promptly of any accrued but unpaid Base Salary, unpaid
annual incentive compensation (for the preceding fiscal year) and any accrued
vacation, (ii) reimbursement for any unreimbursed business expenses incurred
prior to the date of termination, (iii) any amounts, benefits or fringes due
under any equity, benefit or fringe plan, grant or program in accordance with
the terms of said plan, grant or program but without duplication (clauses (i),
(ii) and (iii), collectively, the "Accrued Obligations"), and (iv) a pro-rata
portion of the annual incentive compensation for the year of Executive's
termination calculated as follows: the product of (x) the Executive's prior year
bonus (or, if a termination occurs prior to the determination of the 2003 year
bonus, the target bonus for 2003), multiplied by (y) a fraction, the numerator
of which is the number of days of the current fiscal year during which Executive
was employed by the Company, and the denominator of which is 365, provided,
however, Executive or his estate shall only receive such pro-rata bonus if other
senior executives remaining employed by the Company through the end of such year
receive an annual bonus with respect to such year (a "Pro Rata Bonus"). In
addition, Executive shall be fully vested in all then outstanding but unvested
Stock Options and/or RSUs, if any, and shall be vested in a pro rata portion of
all then outstanding PSUs (based on the number of days elapsed during the
applicable PSU award period) (collectively, the "Special Vesting") and the
Company shall pay the COBRA premiums for eighteen (18) months (or if earlier,
until termination of COBRA coverage for Executive's dependents ("COBRA
Coverage").



6.2 Termination Due To Disability.

If the Employment Term ends as a result of Disability pursuant to Section 5(b)
above, the Executive shall be entitled, in lieu of any other payments or
benefits (but subject to the last sentence of such Section 5(b)), to any Accrued
Obligations and to the following:



> > (a) The Pro Rata Bonus.
> > 
> > (b) The Special Vesting.
> > 
> > (c) COBRA Coverage for Executive and his dependents.
> > 
> > (d) The Executive shall be deemed to have satisfied the definition of "total
> > disability" under the 1994 Long-Term Incentive Plan or the equivalent
> > definition under any successor plan thereto.

6.3 Involuntary Termination by the Company Without Cause or Termination by the
Executive for Good Reason. If the Executive is involuntarily terminated by the
Company without Cause in accordance with Section 5(e) above or the Executive
terminates his employment for Good Reason in accordance with Section 5(f) above,
the Executive shall be entitled, in lieu of any other payments or benefits,
subject to Section 7(b) hereof, to any Accrued Obligations and to the following:

> > (a) The Pro Rata Bonus.
> > 
> > (b) The Special Vesting. Further, in either such circumstance, all Stock
> > Options that are the subject of the Special Vesting shall continue to be
> > exercisable by the Executive or, in the event of his death, his estate until
> > the earlier of 36 months after termination of employment or the remainder of
> > their ten-year terms.
> > 
> > (c) COBRA Coverage for Executive and his dependents.
> > 
> > (d) Continued payment off payroll for two and one half (2 1/2) years (in
> > approximately equal monthly installments) of an amount equal to two and one
> > half (2 1/2) times the sum of (i) the Executive's Base Salary and (ii) the
> > higher of (x) the Executive's target incentive compensation established for
> > the fiscal year in which the Executive's termination occurs, and (y) a
> > multiple thereof equal to the product of such target amount and the multiple
> > of target earned by the Executive for the prior fiscal year (whether or not
> > deferred).
> > 
> > (e) Outplacement services at a level commensurate with the Executive's
> > position for a reasonable period following the date of termination but in no
> > event extending beyond the date on which the Executive commences other full
> > time employment.

6.4 Termination by the Company for Cause or Termination by the Executive without
Good Reason. If the Executive is terminated by the Company for Cause or the
Executive terminates his employment without Good Reason, the Executive shall be
entitled, in lieu of any other payment or benefits, to receive only Accrued
Obligations.

7. No Mitigation/No Offset/Release

> > > > 

(a) In the event of any termination of employment hereunder, the Executive shall
be under no obligation to seek other employment, and there shall be no offset
against any amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that the Executive may
obtain. The amounts payable hereunder shall not be subject to setoff,
counterclaim, recoupment, defense or other right that the Company may have
against the Executive or others, except as specifically set forth in Section 9
hereof or upon obtaining by the Company of a final unappealable judgment against
the Executive.

(b) Any amounts payable and benefits or additional rights provided pursuant to
Section 6.3 or Section 8.1 beyond any Accrued Obligations and beyond the sum of
any amounts due (without execution of a release) under the Company severance
program then in effect, or, if greater, three (3) months Base Salary as
severance, shall only be payable if the Executive delivers to the Company (i) a
release of all claims of the Executive (other than those specifically payable or
providable hereunder on or upon the applicable type of termination and any
rights of indemnification under the Company's organizational documents) with
regard to the Company, its subsidiaries and related entities and their
respective past or present officers, directors and employees, and (ii) an
undertaking of reasonable cooperation with the Company as to matters relating to
or arising during the Executive's Employment Term, both in such form as
reasonably requested by the Company.

(c) Upon any termination of employment, upon the request of the Company, the
Executive shall deliver to the Company a resignation from all offices and
directorships and fiduciary positions of the Executive in which the Executive is
serving with, or at the request of, the Company or its subsidiaries, affiliates
or benefit plans.

(d) The amounts and benefits provided under Sections 6 and 8 hereof are intended
to be inclusive and not duplicative of amounts and benefits due under the
Company's employee benefit plans and programs.

8. Change in Control

> > 8.1 Employment Termination in Connection with a Change in Control.

In the event of a Qualifying Termination (as defined below) during a period
commencing one-hundred eighty (180) days prior to the effective date of a Change
in Control and terminating on the second anniversary of the effective date of a
Change in Control (the "Change in Control Protection Period"), then in lieu of
the benefits provided to the Executive under Section 6.3 of this Agreement, the
Company shall pay the Executive the following amounts within (except as
otherwise provided) thirty (30) business days following the Qualifying
Termination (or, if later, the effective date of the Change in Control; in which
case any amounts or benefits previously paid pursuant to Section 6 shall be
setoff against those under this Section 8) and provide the following benefits:



> > (a) Any Accrued Obligations.
> > 
> > (b) A lump-sum cash payment equal to three (3) times the highest rate of the
> > Executive's Base Salary rate in effect at any time up to and including the
> > date of the Executive's termination.
> > 
> > (c) A lump-sum cash payment equal to the Prorated Portion of the greater of:
> > (i) the Executive's target annual incentive compensation award established
> > for the fiscal year during which the Executive's award termination occurs,
> > and (ii) the Executive's earned annual incentive award for the fiscal year
> > prior to the fiscal year in which the Change in Control occurs (whether or
> > not deferred).
> > 
> > (d) A lump-sum cash payment equal to three (3) times the greater of: (i) the
> > Executive's highest annual incentive compensation earned over the three (3)
> > fiscal years ending prior to the Change in Control (whether or not
> > deferred); and (ii) the Executive's target incentive compensation
> > established for the fiscal year in which the Executive's date of termination
> > occurs.
> > 
> > (e) To the extent the Executive is eligible, was eligible prior or after the
> > Change in Control or if the Executive would be eligible with credit for an
> > additional three (3) years of age and service credit, coverage under all
> > applicable retiree health and other retiree welfare plans for the Executive
> > and the Executive's eligible dependents (including, if the Executive is only
> > eligible because of such extra age and service credit, an adjustment to the
> > extent necessary to put the Executive on the same after-tax basis as if the
> > Executive had been eligible for such coverage).
> > 
> > (f) To the extent eligible prior or after the Change in Control, continued
> > participation, (coordinated with clause (e) above to the extent
> > duplicative), at no additional after tax cost to the Executive than the
> > Executive would have as an employee, in all welfare plans, until three (3)
> > years after the date of termination, provided, however, that in the event
> > the Executive obtains other employment that offers substantially similar or
> > improved benefits, as to any particular welfare plan, such continuation of
> > coverage by the Company for such similar or improved benefit under such plan
> > shall immediately cease. To the extent such coverage cannot be provided
> > under the Company's welfare benefit plans without jeopardizing the tax
> > status of such plans, for underwriting reasons or because of the tax impact
> > on the Executive, the Company shall pay the Executive an amount such that
> > the Executive can purchase such benefits separately at no greater after tax
> > cost to him than he would have had if the benefits were provided to him as
> > an employee.
> > 
> > (g) A lump-sum cash payment of the actuarial present value equivalent (as
> > determined in accordance with the most favorable (to the Executive) overall
> > actuarial assumptions and subsidies in any of the Company's tax-qualified or
> > nonqualified type defined benefit pension plans in which the Executive then
> > participates) of the accrued benefits accrued by the Executive as of the
> > date of termination under the terms of any nonqualified defined benefit type
> > retirement plan, including the Amended and Restated Supplemental Executive
> > Retirement Plan for Textron Inc. Key Executives and the Supplemental
> > Benefits Plan and the special pension arrangement provided in accordance
> > with Section 3.4(c) above and assuming the benefit was fully vested without
> > regard to any minimum age or service requirements. For this purpose (and for
> > purposes of determining the actuarial present value), such benefits shall be
> > calculated under the assumption that the Executive's employment,
> > compensation and benefits continued following the date of termination for
> > three (3) full years (i.e., three (3) additional years of age, compensation
> > and service credits shall be added).
> > 
> > (h) Three (3) times the amount of the maximum Company contribution or match
> > to any defined contribution type plan in which the Executive participates.
> > 
> > (i) A lump-sum cash payment of the product of (i) the Interest Factor (as
> > determined in the next sentence) multiplied by (ii) the Executive's entire
> > account balance under the Deferred Income Plan (or any replacement
> > therefor), plus an additional amount equal to three (3) times the match that
> > the Company made for the Executive to such plan for the fiscal year ending
> > immediately prior to the Change in Control. The "Interest Factor" shall be
> > equal to one (1) plus three (3) times the rate of earnings of the
> > Executive's account under such plan for the fiscal year ending immediately
> > prior to his termination.
> > 
> > (j) Immediate full vesting of any outstanding stock options, performance
> > share units, restricted stock units and other equity awards (and lapse of
> > any forfeiture provisions) to the extent permitted under the plan or grant,
> > or if full vesting is not permitted with regard to stock options, a cash
> > payment equal to the difference between the fair market value of the shares
> > covered by the unvested options and the exercise price of such unvested
> > options on such unvested options on the date of termination (or, if later,
> > the date of the Change in Control).
> > 
> > (k) Outplacement services at a level commensurate with the Executive's
> > position, including use of an executive office and secretary, for a period
> > of one (1) year commencing on the date of termination but in no event
> > extending beyond the date on which the Executive commences other full time
> > employment.
> > 
> > (l) Continuation of participation for three (3) additional years in the
> > Company's programs with regard to tax preparation assistance and financial
> > planning assistance, club dues and automobile (but based on the automobile
> > then being used and no new one), in accordance with the Company's programs
> > in effect at the time of the Change in Control.

For purposes of this Section 8, a Qualifying Termination shall mean any
termination of the Executive's employment (i) by the Company without Cause, or
(ii) by the Executive for Good Reason.

> 8.2 Definition of "Change in Control."

A Change in Control of the Company shall be deemed to have occurred as of the
first day any one or more of the following conditions shall have been satisfied:



> > > (a) Any "person" or "group" (within the meaning of Section 13(d) and
> > > 14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
> > > Act")) other than the Company, any trustee or other fiduciary holding
> > > Company common stock under an employee benefit plan of the Company or a
> > > related company, or any corporation that is owned, directly or indirectly,
> > > by the stockholders of the Company in substantially the same proportions
> > > as their ownership of the Company's common stock, is or becomes the
> > > beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of more
> > > than thirty percent (30%) of the then outstanding voting stock;
> > > 
> > > (b) During any period of two (2) consecutive years, individuals who at the
> > > beginning of such period constitute the Board and any new director whose
> > > election by the Board or nomination for election by the Company's
> > > stockholders was approved by a vote of at least two-thirds of the
> > > directors then still in office who either were directors at the beginning
> > > of the two year period or whose election or nomination for election was
> > > previously so approved, cease for any reason to constitute at least a
> > > majority of the Board;
> > > 
> > > (c) The consummation of a merger or consolidation of the Company with any
> > > other corporation, other than a merger or consolidation that would result
> > > in the voting securities of the Company outstanding immediately prior
> > > thereto continuing to represent (either by remaining outstanding or being
> > > converted into voting securities of the surviving entity) more than fifty
> > > percent (50%) of the combined voting securities of the Company or such
> > > surviving entity outstanding immediately after such merger or
> > > consolidation; or
> > > 
> > > (d) The approval of the stockholders of the Company of a plan of complete
> > > liquidation of the Company or an agreement for the sale or disposition by
> > > the Company of all or substantially all of its assets.

8.3 Excise Tax Equalization Payment. In the event that the Executive becomes
entitled to payments and/or benefits that would constitute "parachute payments"
within the meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit
A will apply.

9. Noncompetition, Confidentiality and Nondisparagement

> > 9.1

Agreement Not to Compete.



> (a) The Executive agrees that for a period of two (2) years after the
> termination of the Executive's employment, the Executive will not engage in
> Competition with the Company with the Listed Companies, including: (i)
> soliciting customers, business or orders for, or selling any products and
> services in, Competition with the Company for such Listed Companies or (ii)
> diverting, enticing, or otherwise taking away customers, business or orders of
> the Company, or attempting to do so, in either case in Competition with the
> Company for such Listed Companies.
> 
> (b) The Executive agrees that if, while he is receiving severance pay from the
> Company pursuant to Section 6.3(b), the Executive: (i) violates (a) above, or
> (ii) otherwise engages in Competition in the Restricted Territory, whether or
> not with the Listed Companies, Section 9.6(b) hereof shall apply.
> 
> (c) The Executive agrees that the restrictions contained in this Section 9 are
> necessary for the protection of the business and goodwill of the Company
> because of the trade secrets within the Executive's knowledge and are
> considered by the Executive to be reasonable for such purpose.

9.2 Definitions

> (a) "Competition" shall mean engaging in, as an employee, director, partner,
> principal, shareholder, consultant, advisor, independent contractor or similar
> capacity, with (a) the Listed Companies or (b) in any business, activity or
> conduct that directly competes with the business of the Company, provided
> that, with regard to the period after termination of the Executive's
> employment, Section 9.1(b)(ii) shall only apply to business lines in which the
> Company is engaged both at the time of termination of employment and at the
> time of the determination and that during the last fiscal year ending prior to
> the date of such termination represented at least five percent (5%) of the
> Company's revenues (the "Prohibited Lines"). Notwithstanding anything else in
> this Section 9, Competition shall not include: (A) (i) holding five percent
> (5%) or less of an interest in the equity or debt of any publicly traded
> company, (ii) engaging in any activity with the prior written approval of the
> Chief Executive Officer or the O&C Committee, or (iii) the employment by, or
> provision of services to, an investment banking firm or consulting firm that
> provides services to entities that are in Competition with the Company
> provided that the Executive does not personally represent or provide services
> to such entities that are Listed Companies or otherwise with regard to
> businesses in Competition with the Prohibited Lines, or (B) with regard to
> Section 9.1(b)(ii), (i) being employed by, or consulting for, a
> non-Competitive division or business unit of an entity that is in Competition
> with the Company (and participating in such entity's employee equity plans),
> (ii) being employed by, or consulting for, an entity that had annual revenues
> in the last fiscal year prior to the Executive being employed by, or
> consulting for, the entity generated through business lines in Competition
> with the Prohibited Lines of the Company that do not exceed five percent (5%)
> of such entity's total annual revenues, provided that revenues within the
> Executive's area of responsibility or authority are not more than ten percent
> (10%) composed of the revenues from the businesses in Competition with the
> Prohibited Lines, or (iii) any activities conducted after a Change in Control
> of the Company.
> 
> (b) "Restricted Territory" shall mean any geographic area in which the Company
> with regard to the Prohibited Lines did more than nominal business.
> 
> (c) "Listed Companies" shall mean the following entities (and affiliates
> thereof) or such other entities as may be agreed upon by the Company and the
> Executive from time in substitution therefor or addition thereto:
> 
> > > > (i) General Dynamics Corporation
> > > > 
> > > > (ii) Boeing Company
> > > > 
> > > > (iii) Bombardier
> > > > 
> > > > (iv) Raytheon Company
> > > > 
> > > > (v) United Technologies Corporation
> 
> (d) For purposes of this Section 9, "Company" shall mean the Company and its
> subsidiaries and affiliates.

9.3 Agreement Not to Engage in Certain Solicitation. The Executive agrees that
the Executive will not, during the Executive's employment with the Company or
during the two (2) year period thereafter, directly or indirectly, solicit or
induce, or attempt to solicit or induce, any non-clerical employee(s), sales
representative(s), agent(s), or consultant(s) of the Company to terminate such
person's employment, representation or other association with the Company for
the purpose of affiliating with any entity with which the Executive is
associated ("Solicitation").

9.4 Confidential Information.

> 

(a) The Executive specifically acknowledges that any trade secrets or
confidential business and technical information of the Company or its vendors,
suppliers or customers, whether reduced to writing, maintained on any form of
electronic media, or maintained in mind or memory and whether compiled by the
Executive or the Company (collectively, "Confidential Information"), derives
independent economic value from not being readily known to or ascertainable by
proper means by others; that reasonable efforts have been made by the Company to
maintain the secrecy of such information; that such information is the sole
property of the Company or its vendors, suppliers, or customers and that any
retention, use or disclosure of such information by the Executive during the
Employment Term (except in the course of performing duties and obligations of
employment with the Company) or any time after termination thereof, shall
constitute misappropriation of the trade secrets of the Company or its vendors,
suppliers, or customers, provided that Confidential Information shall not
include: (i) information that is at the time of disclosure public knowledge or
generally known within the industry, (ii) information deemed in good faith by
the Executive, while employed by the Company, desirable to disclose in the
course of performing the Executive's duties, or (iii) information the disclosure
of which the Executive in good faith deems necessary in defense of the
Executive's rights (provided such disclosure by the Executive is limited to only
such disclosure as is necessary for such purpose). Notwithstanding the
foregoing, the Executive may disclose Confidential Information to comply with a
court, or other lawful compulsory, order compelling him to do so, provided the
Executive gives the Company prompt notice of the receipt of such order and the
disclosure by the Executive is limited to only disclosure necessary for such
purpose.

(b) The Executive acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. If the Executive's duties hereunder will
require disclosures to be made to him subject to such obligations and
restrictions, the Executive agrees to be bound by them.

9.5 Scope of Restrictions

. If, at the time of enforcement of this Section 9, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.



9.6 Remedies.

> 

(a) In the event of a material breach or threatened material breach of Section
9.1(a), Section 9.3, Section 9.4 or Section 9.10, the Company, in addition to
its other remedies at law or in equity, shall be entitled to injunctive or other
equitable relief in order to enforce or prevent any violations of the provisions
of this Section 9. Except as specifically provided with regard to Listed
Companies, the Company agrees that it will not assert to enjoin or otherwise
limit the Executive's activities based on an argument of inevitable disclosure
of confidential information.

(b) In the event Section 9.1(b) applies, the Company may immediately cease
payment to the Executive of all future amounts due under Sections 6.3(a) or (b)
as well as otherwise specifically provided in any other plan, grant or program.

(c) Upon written request of the Executive, the Company shall within thirty (30)
days notify the Executive in writing whether or not in good faith it believes
any proposed activities would be in Competition and, if it so determines or does
not reply within thirty (30) days, it shall be deemed to waive any right to
treat such activities as Competition unless the facts are otherwise than as
presented by the Executive or there is a change thereafter in such activities.
The Executive shall promptly provide the Company with such information as it may
reasonably request to evaluate whether or not such activities are in
Competition.

9.7 Uniformity.

In no event shall any definitions of Competition or Solicitation (or a similar
provision) as it applies to the Executive with regard to any plan of program or
grant of the Company be interpreted to be any broader than as set forth in this
Section 9.



9.8 Delivery of Documents.

Upon termination of this Agreement or at any other time upon request by the
Company, the Executive shall promptly deliver to the Company all records, files,
memoranda, notes, designs, data, reports, price lists, customer lists, drawings,
plans, computer programs, software, software documentation, sketches, laboratory
and research notebooks and other documents (and all copies or reproductions of
such materials in his possession or control) belonging to the Company.
Notwithstanding the foregoing, the Executive may retain his rolodex and similar
phone directories (collectively, the "Rolodex") to the extent the Rolodex does
not contain information other than name, address, telephone number and similar
information, provided that, at the request of the Company, the Executive shall
provide the Company with a copy of the Rolodex.



9.9 Nondisparagement.

(a) During the Employment Term and thereafter, the Executive shall not with
willful intent to damage economically or as to reputation or vindictively
disparage the Company, its subsidiaries or their respective past or present
officers, directors or employees (the "Protected Group"), provided that the
foregoing shall not apply to (i) actions or statements taken or made by the
Executive while employed by the Company in good faith as fulfilling the
Executive's duties with the Company or otherwise at the request of the Company,
(ii) truthful statements made in compliance with legal process or governmental
inquiry, (iii) as the Executive in good faith deems necessary to rebut any
untrue or misleading public statements made about him or any other member of the
Protected Group, (iv) statements made in good faith by the Executive to rebut
untrue or misleading statements made about him or any other member of the
Protected Group by any member of the Protected Group, and (v) normal commercial
puffery in a competitive business situation. No member of the Protected Group
shall be a third party beneficiary of this Section 9.9(a).

(b) During the Employment Term and thereafter, neither the Company officially
nor any then member of the Management Committee or Transition Leadership Team
(or the equivalent of either) of the Company, as such term is currently used
within the Company, shall with willful intent to damage the Executive
economically or as to reputation or otherwise vindictively disparage the
Executive, provided the foregoing shall not apply to (i) actions or statements
taken or made in good faith within the Company in fulfilling duties with the
Company, (ii) truthful statements made in compliance with legal process,
governmental inquiry or as required by legal filing or disclosure requirements,
(iii) as in good faith deemed necessary to rebut any untrue or misleading
statements by the Executive as to any member of the Protected Group, or (iv)
normal commercial puffery in a competitive business situation.

(c) In the event of a material breach or threatened material breach of clauses
(a) or (b) above, the Company or the Executive, as the case may be, in addition
to its or the Executive's other remedies at law or in equity, shall be entitled
to injunctive or other equitable relief in order to enforce or prevent any
violations of this Section 9.9.

10. Liability Insurance

The Company shall cover the Executive under directors and officers liability
insurance both during and, while potential liability exists, after the
Employment Term in the same amount and to the same extent, if any, as the
Company covers its then current officers and directors.

11. Assignment

> > 11.1 Assignment by the Company

. This Agreement may and shall be assigned or transferred to, and shall be
binding upon and shall inure to the benefit of, any successor of the Company,
and any such successor shall be deemed substituted for all purposes of the
"Company" under the terms of this Agreement. As used in this Agreement, the term
"successor" shall mean any person, firm, corporation or business entity that at
any time, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets of the Company. Notwithstanding such assignment,
the Company shall remain, with such successor, jointly and severally liable for
all its obligations hereunder. Except as herein provided, this Agreement may not
otherwise be assigned by the Company.



11.2 Assignment by the Executive

. This Agreement is not assignable by the Executive. This Agreement shall inure
to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, and administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive should die while any amounts payable to
the Executive hereunder remain outstanding, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive's devisee, legatee, or other designee or, in the absence of such
designee, to the Executive's estate.



12. Legal Remedies

> > 12.1 Payment of Legal Fees

. The Company shall pay the Executive's reasonable legal fees and costs
associated with entering into this Agreement. To the fullest extent permitted by
law, the Company shall promptly pay upon submission of statements all legal and
other professional fees, costs of litigation, prejudgment interest, and other
expenses incurred in connection with any dispute arising hereunder; provided,
however, the Company shall be reimbursed by the Executive for (i) the fees and
expenses advanced in the event the Executive's claim or defense is in a material
manner in bad faith or frivolous and the arbitrator or court, as applicable,
determines that the reimbursement of such fees and expenses is appropriate, or
(ii) to the extent that the arbitrator or court, as appropriate, determines that
such legal and other professional fees are clearly and demonstrably
unreasonable.



12.2 Arbitration

. All disputes and controversies arising under or in connection with this
Agreement, other than the seeking of injunctive or other equitable relief
pursuant to Section 9 hereof, shall be settled by arbitration conducted before a
panel of three (3) arbitrators sitting in New York City, New York, or such other
location agreed by the parties hereto, in accordance with the rules for
expedited resolution of commercial disputes of the American Arbitration
Association then in effect. The determination of the majority of the arbitrators
shall be final and binding on the parties. Judgment may be entered on the award
of the arbitrator in any court having proper jurisdiction. All expenses of such
arbitration, including the fees and expenses of the counsel of the Executive,
shall be borne by the Company, and the Executive shall be entitled to
reimbursement of his expenses as provided in Section 12.1 hereof.



12.3 Notice

. Any notices, requests, demands, or other communications provided for by this
Agreement shall be sufficient if in writing and if delivered personally, sent by
telecopier, sent by an overnight service or sent by registered or certified
mail. Notice to the Executive not delivered personally (or by telecopy where the
Executive is known to be) shall be sent to the last address on the books of the
Company, and notice to the Company not delivered personally (or by telecopy to
the known personal telecopy of the person it is being sent to) shall be sent to
it at its principal office. All notices to the Company shall be delivered to the
Chief Executive Officer with a copy (not itself constituting notice) to the
senior legal officer of the Company. Delivery shall be deemed to occur on the
earlier of actual receipt or tender and rejection by the intended recipient.



12.4 Continued Payments

. In the event after a Change in Control either party files for arbitration to
resolve any dispute as to whether a termination is for Cause or Good Reason,
until such dispute is determined by the arbitrators, the Executive shall
continue to be treated economically and benefit wise in the manner asserted by
him in the arbitration effective as of the date of the filing of the
arbitration, subject to the Executive's undertaking in writing promptly to
refund any amounts paid to him, pay the cost of any benefits provided to him and
pay to the Company any profits in any stock option or other equity awards
exercised or otherwise realized by him during the pendency of the arbitration,
in each case to which he is ultimately held not to be entitled; provided the
arbitrators may terminate such payments and benefits in the event that they
determine at any point that the Executive is intentionally delaying conclusion
of the arbitration.]



13. Miscellaneous

> > 13.1 Entire Agreement

. Exhibit A to this Agreement is incorporated herein as if set forth in full.
This Agreement, except to the extent specifically provided otherwise herein,
supersedes any prior agreements or understandings, oral or written, between the
parties hereto with respect to the subject matter hereof and constitutes the
entire agreement of the parties with respect to the subject matter hereof. In
the event of any discrepancy or conflict between this Agreement and Exhibit A,
the provisions of Exhibit A shall prevail. To the extent any severance plan or
program of the Company that would apply to the Executive is more generous to the
Executive than the provisions hereof, the Executive shall be entitled to any
additional payments or benefits that are not duplicative, but shall otherwise
not be eligible for such plan or program.



13.2 Modification

. This Agreement shall not be varied, altered, modified, canceled, changed, or
in any way amended, nor any provision hereof waived, except by mutual agreement
of the parties in a written instrument executed by the parties hereto or their
legal representatives.



13.3 Severability

. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.



13.4 Counterparts

. This Agreement may be executed in two (2) or more counterparts, including by
facsimile, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.



13.5 Tax Withholding

. The Company may withhold from any benefits payable under this Agreement all
federal, state, city, or other taxes or other amounts as may be required
pursuant to any law or governmental regulation or ruling.



13.6 Beneficiaries

. The Executive may designate one or more persons or entities as the primary
and/or contingent beneficiaries of any amounts to be received under this
Agreement. Such designation must be in the form of a signed writing acceptable
to the Board or the Board's designee. The Executive may make or change such
designation at any time.



13.7 Representation

. The Executive represents that the Executive's employment by the Company and
the performance by the Executive of his obligations under this Agreement do not,
and shall not, breach any agreement that obligates him to keep in confidence any
trade secrets or confidential or proprietary information of his or of any other
party, to write or consult to any other party or to refrain from competing,
directly or indirectly, with the business of any other party. The Executive
shall not disclose to the Company, and the Company shall not request that the
Executive disclose, any trade secrets or confidential or proprietary information
of any other party.



13.8 Construction.

No provision of this Agreement shall be interpreted or construed against any
party because that party or its legal representative drafted that provision. The
captions and headings of the Sections of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement. Unless
the context of this Agreement clearly requires otherwise: (a) references to the
plural include the singular, the singular the plural, and the part the whole,
(b) references to one gender include all genders, (c) "or" has the inclusive
meaning frequently identified with the phrase "and/or," (d) "including" has the
inclusive meaning frequently identified with the phrase "including but not
limited to" or "including without limitation," (e) references to "hereunder,"
"herein" or "hereof" relate to this Agreement as a whole, and (f) the terms
"dollars" and "$" refer to United States dollars. Section, subsection, exhibit
and schedule references are to this Agreement as originally executed unless
otherwise specified. Any reference herein to any agreement, including this
Agreement, shall be deemed to include such agreement as it may be modified,
varied, amended or supplemented from time to time. Any reference herein to any
statute, rule or regulation shall be deemed to include such statute, rule or
regulation as it may be modified, varied, amended or supplemented from time to
time. Any reference herein to any person shall be deemed to include the heirs,
personal representatives, successors and permitted assigns of such person.



13.9 Governing Law

The provisions of this Agreement shall be construed and enforced in accordance
with the laws of the state of Delaware applicable to contracts made in that
state and intended to be performed in that state, without regard to any
otherwise applicable principles of conflicts of laws or choice of laws that
would have the effect of applying the substantive or procedural law of any other
jurisdiction.

[The balance of this page is intentionally omitted]

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement,
as of the day and year first above written.

   

s/Steven R. Loranger

   

STEVEN R. LORANGER

               

TEXTRON INC.

 

By:

s/Lewis B. Campbell

   

Name: Lewis B. Campbell

   

Title: Chairman, President and CEO

 

 

 

Exhibit A

Parachute Gross Up

> > 

(a) In the event that the Executive shall become entitled to payments and/or
benefits provided by this Agreement or any other amounts in the "nature of
compensation" (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the "Company
Payments"), and such Company Payments will be subject to the tax (the "Excise
Tax") imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive at the time specified in subsection (d) below (i) an additional amount
(the "Gross-up Payment") such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Company Payments and any U.S. federal,
state, and for local income or payroll tax upon the Gross-up Payment provided
for by this paragraph (a), but before deduction for any U.S. federal, state, and
local income or payroll tax on the Company Payments, shall be equal to the
Company Payments, and (ii) an amount equal to the product of any deductions
disallowed for federal, state or local income tax purposes because of the
inclusion of the Gross-Up Payment in the Executive's adjusted gross income
multiplied by the highest applicable marginal rate of federal, state or local
income taxation, respectively, applicable to the Executive for the calendar year
in which the Gross-Up Payment is to be made.

(b) For purposes of determining whether any of the Company Payments and Gross-up
Payments (collectively the "Total Payments") will be subject to the Excise Tax
and the amount of such Excise Tax, (x) the Total Payments shall be treated as
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, and
all "parachute payments" in excess of the "base amount" (as defined under Code
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Company's
independent certified public accountants appointed prior to any change in
ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected by
such accountants (the "Accountants") such Total Payments (in whole or in part)
either do not constitute "parachute payments," represent reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code in excess of the "base amount" or are otherwise not subject to the Excise
Tax, and (y) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code.

(c) For purposes of determining the amount of the Gross-up Payment, the
Executive shall be deemed to pay U.S. federal income taxes at the highest
marginal rate of U.S. federal income taxation in the calendar year in which the
Gross-up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive's residence
for the calendar year in which the Company Payment is to be made, net of the
maximum reduction in U.S. federal income taxes that could be obtained from
deduction of such state and local taxes if paid in such year. In the event that
the Excise Tax is subsequently determined by the Accountants (or by the Internal
Revenue Service or other taxing authority) to be less than the amount taken into
account hereunder at the time the Gross-up Payment is made, the Executive shall
repay to the Company, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the prior Gross-up Payment
attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Executive if
such repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Gross-up Payment to be refunded to
the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Executive, and interest
payable to the Company shall not exceed the interest received or credited to the
Executive by such tax authority for the period it held such portion. The
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if the Executive's
claim for refund or credit is denied.

In the event that the Excise Tax is later determined by the Accountants (or the
Internal Revenue Service or other taxing authority to exceed the amount taken
into account hereunder at the time the Gross-up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-up Payment), the Company shall make an additional Gross-up
Payment in respect of such excess (plus any interest or penalties payable with
respect to such excess) at the time that the amount of such excess is finally
determined.

> > (d) The Gross-up Payment or portion thereof provided for in subsection (c)
> > above shall be paid not later than the thirtieth (30th) day following an
> > event occurring that subjects the Executive to the Excise Tax; provided,
> > however, that if the amount of such Gross-up Payment or portion thereof
> > cannot be finally determined on or before such day, the Company shall pay to
> > the Executive on such day an estimate, as determined in good faith by the
> > Accountants, of the minimum amount of such payments and shall pay the
> > remainder of such payments (together with interest at the rate provided in
> > Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
> > subsection (c) hereof, as soon as the amount thereof can reasonably be
> > determined, but in no event later than the ninetieth day after the
> > occurrence of the event subjecting the Executive to the Excise Tax. In the
> > event that the amount of the estimated payments exceeds the amount
> > subsequently determined to have been due, such excess shall constitute a
> > loan by the Company to the Executive, payable on the fifth day after demand
> > by the Company (together with interest at the rate provided in Section
> > 1274(b)(2)(B) of the Code).
> > 
> > (e) In the event of any controversy with the Internal Revenue Service (or
> > other taxing authority) with regard to the Excise Tax, the Executive shall
> > permit the Company to control issues related to the Excise Tax (at its
> > expense), provided that such issues do not potentially materially adversely
> > affect the Executive, but the Executive shall control any other issues. In
> > the event such issues are interrelated, the Executive and the Company shall
> > in good faith cooperate so as not to jeopardize resolution of any such
> > issues, but if the parties cannot agree the Executive shall make the final
> > determination with regard to the issues. In the event of any conference with
> > any taxing authority as to the Excise Tax or associated income taxes, the
> > Executive shall permit the representative of the Company to accompany the
> > Executive, and the Executive and the Executive's representative shall
> > cooperate with the Company and its representative.
> > 
> > (f) The Company shall be responsible for all charges of the Accountants.
> > 
> > (g) The Company and the Executive shall promptly deliver to each other
> > copies of any written communications, and summaries of any verbal
> > communications, with any taxing authority regarding the Excise Tax covered
> > by this Exhibit A.
> > 
> > > > 

EXHIBIT B

Steven R. Loranger

Restricted Stock Equivalent Awards

November 1, 2002

The Board of Directors approved an award of restricted stock equivalents to
Steven R. Loranger (the "Executive"). The terms of the award are as follows:

>  * The Executive will receive the cash equivalent of shares of Textron common
>    stock provided he remains employed by Textron Inc. in accordance with the
>    following schedule:

Restricted

2.    

Stock
       Units

Vesting

3.            

Dates

20,000

February 10, 2004

20,000

February 10, 2005

20,000

February 10, 2006

20,000

February 10, 2007

20,000

February 10, 2008

100,000



>  * Each cash payment will equal the number of vested shares times the average
>    of the composite closing prices (as reported on the New York Stock Exchange
>    consolidated tape) of Textron's common stock for the first ten trading days
>    following the respective vesting date. Such award shall be paid to the
>    Executive in a lump sum within 30 days following the vesting date.
> 
>  * In the event of the Executive's termination of employment, such restricted
>    stock units will be vested, to the extent provided in the Executive's
>    employment agreement with the Company, as of the effective date of such
>    termination.
> 
>  * In addition to the above, if the Executive's employment terminates at any
>    time after a "change in control" of Textron, as defined in the Executive's
>    then-effective employment agreement, Textron shall award to the Executive
>    (or to the Executive's estate in the event of his death prior to payment)
>    upon such termination of employment, a cash amount equal to the total
>    number of then unvested units, if any, times the highest closing price per
>    share of Textron's common stock (as reported on the New York Stock Exchange
>    consolidated tape) during the 30 day period ending on the date of such
>    change in control. Payment shall be made in a lump sum within 30 days
>    following such termination.
> 
>  * 
> 
> The number of restricted stock equivalents awarded to the Executive hereunder
> shall be proportionately adjusted for any increase or decrease in the number
> of issued shares of Textron's common stock resulting from a stock split, stock
> dividend or any other increase or decrease in such shares effective without
> receipt of consideration by Textron.
> 
>  

 

 

 

 

Lewis B. Campbell

 

Date

 